Tom Glaze, Justice, dissenting. This appeal presents yet another case where this court has dismissed a defendant’s conviction on speedy trial grounds when the defendant never requested a trial or a trial date be set. Here, Benjamin Weaver was arrested on December 5, 1989, and subsequently charged with twenty-one counts of aggravated robberies and thefts. On February 12, 1990, Weaver asked the twenty-one counts be severed, and the trial court granted his request, making it necessary for eleven separate trials to be scheduled. Rules 28.1 (b) and 28.2(a) provide that Weaver had twelve months from his arrest, or until December 5, 1990 to be tried unless necessary delays occurred as authorized in Rule 28.3. Although Weaver was represented by counsel and had until December 5, 1990 to demand a trial, he failed to do so. One can reasonably presume from these facts that, since he failed to request a trial date, he wanted no speedy trial. In my dissenting opinion in State v. Tipton, 300 Ark. 211, 779 S.W.2d 138 (1989), I made my views clear that I believe Barker v. Wingo, 407 U.S. 514 (1972) requires a defendant to make a timely request for a trial to be set and to show the defendant’s case has been prejudiced by any unnecessary delay before a defendant’s right to a speedy trial is violated. See also Asher v. State, 300 Ark. 57, 776 S.W.2d 816 (1989) (Hickman, Hays and Glaze, JJ., dissenting); Hicks v. State, 305 Ark. 393, 808 S.W.2d 348 (1991) (Corbin, Hays and Glaze, JJ., dissenting). In this case, Weaver requested no trial be set, and in fact, his motion to sever, which was granted, placed the trial court in the position of scheduling eleven trials in a twelve-month period. The trial court expressed its unwillingness to appoint the same attorney to try all eleven trials. The trial court’s decision in this respect seems reasonable to me. Certainly, Weaver never objected. In any event, the state diligently pursued its case against Weaver by trying its first charges on November 8, 1990 — well within the initial twelve-month period calculated under Rule 28. Again, it was only after the twelve-month period expired that Weaver moved to dismiss the state’s remaining charges against him. Because Weaver’s own severance motion caused the trial court’s delay in trying eleven cases in twelve months and because he failed to make a timely request for a speedy trial or show he was prejudiced as a result of any delay, I believe the majority court’s decision to dismiss is wrong. For the foregoing reasons and those expressed in earlier dissents cited hereinabove, I respectfully dissent. Hays, J., joins this dissent.